Citation Nr: 1003414	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-10 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an effective date prior to January 31, 1984 
for the assignment of a 20 percent rating for a left elbow 
disability, including based on claims of clear and 
unmistakable error (CUE) in March 1970, June 1984, February 
1985, September 1985, and February 1994 RO decisions.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1943 to March 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a July 2006 
rating decision of the Cheyenne, Wyoming Department of 
Veterans Affairs (VA) Regional Office (RO) which adjudicated 
a "freestanding" claim for an earlier effective date.  That 
claim was a "freestanding" claim since he did not perfect 
an appeal of the September 1985 decision that assigned an 
effective date of January 31, 1984 for an increased 20 
percent rating.  Hence, the September 1985 decision is final. 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  Where a decision 
assigning an effective date is final, only a request for 
revision based on CUE can result in the assignment of an 
earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 
296, 299-300 (2006).  

In August 2008, the Veteran raised the issue of an earlier 
effective date based on CUE in prior March 1970, June 1984, 
February 1985, September 1985, and February 1994 rating 
decisions and decisional letters.  In September 2008 the case 
was remanded by the Board for RO adjudication of the 
inextricably intertwined CUE claims.  In December 2008 the RO 
denied the CUE claims, and the case was remanded again in 
July 2009 for the issuance of a statement of the case.  
Thereafter, the Veteran perfected the CUE claims.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A March 1970 rating decision denied a claim for increase 
for service-connected left elbow fracture.

2.  The March 1970 rating decision was not undebatably 
erroneous in not assigning a compensable rating for 
limitation of motion due to arthritis.

3.  The June 1984 and February 1985 RO decisions were not 
final as new and material evidence was submitted within one 
year of those decisions.  

4.  A September 1985 rating decision, of which he Veteran 
initiated, but did not perfect, an appeal, granted a 20 
percent rating for left elbow fracture effective January 31, 
1984.

5.  The Veteran's allegations of error with respect to 
September 1985 and February 1994 rating decisions lack the 
specificity required to raise claims of CUE in those 
decisions.


CONCLUSIONS OF LAW

1.  VA did not commit CUE in March 1970 when it denied the 
Veteran's claim for an increased rating for a service-
connected left elbow fracture.  38 U.S.C.A. § 5109A (West 
2002 & Supp. 2009); 38 C.F.R. § 3.105 (2009); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1970).

2.  Because the June 1984 and February 1985 rating decisions 
did not become final, the Veteran's allegation of error in 
those decisions in that they failed to grant an increased 
rating for his left elbow disability are not valid claims of 
CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.105 (2009).

3.  The September 1985 RO decision that assigned a January 
31, 1984, effective date for a 20 percent rating for a left 
elbow fracture is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302(a) (2009).

4.  The Veteran has not raised a valid claim of CUE in the 
September 1985 rating decision in that it assigned a January 
31, 1984, effective date for a 20 percent rating for a left 
elbow fracture.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.105 (2009).

5.  The Veteran has not raised a valid claim of CUE as to the 
February 1994 rating decision which found that he had not 
raised a valid claim of CUE as to the September 1985 rating 
decision.  38 U.S.C.A. §§ 5109A, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, 
VCAA notice is not required because the issue presented is a 
claim for revision of prior final RO decisions on the basis 
of CUE.  See Parker v. Principi, 15 Vet. App. 407 (2002).

II.  "Freestanding" Earlier Effective Date for a 
Compensable Rating for a Left Elbow Disability

The Veteran alleges that a compensable rating for his 
service-connected left elbow disability should be effective 
from 1946 (when his original claim of service connection for 
such disability was received).  See July 2007 notice of 
disagreement.  

Service connection for the Veteran's left elbow fracture was 
granted in a June 1946 rating decision and a noncompensable 
disability evaluation was assigned.  In September 1985, an 
increased rating, to 20 percent, was granted for the left 
elbow disability.  The award was effective January 31, 1984.  
The Veteran initiated an appeal by filing a notice of 
disagreement in November 1985.  However, he never perfected 
that appeal by filing a substantive appeal in response to the 
statement of the case issued in December 1985.  The decision 
assigning the 20 percent rating therefore became final.  
38 C.F.R. §§ 20.302, 20.1103.

In July 2006, more than a year after the September 1985 
decision became final (in fact, more than 19 years after it 
became final), the Veteran filed a claim for an earlier 
effective date for the 20 percent rating.  Where a rating 
decision that established an effective date becomes final, an 
earlier effective date can only be established upon a 
successful petition for revision of that decision based on 
CUE.  Governing law does not permit a "freestanding" 
earlier effective date claim.  See Rudd v. Nicholson, 20 Vet. 
App. 296 at 299 (2006).

The Veteran's disagreement with the effective date assigned 
by the September 1985 rating decision was filed well beyond 
the one year deadline for filing a notice of disagreement 
with that decision.  The Court made it clear in Rudd that 
under these circumstances dismissal is required due to the 
lack of a proper claim.  See Rudd, 20 Vet. App. at 300.  
Accordingly, the "freestanding" earlier effective date is 
dismissed.

III.  CUE Laws and Regulations 

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, CUE 
exists when either the correct facts, as they were known at 
the time, were not before the decision-makers, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2009); 
Sorakubo v. Principi, 16 Vet. App. 120 (2002).  

A simple disagreement with how the RO evaluated the facts is 
not sufficient to raise a valid claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995).  Nor do broad-brush 
allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, non- 
specific claim of "error" meet the restrictive definition 
of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

As a threshold matter, a claimant must plead CUE with 
sufficient particularity.  Only if this threshold requirement 
is met does the Board have any obligation to address the 
merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 
25 (1997) (distinguishing denial of CUE due to pleading 
deficiency and denial of CUE on merits); Luallen v. Brown, 8 
Vet. App. 92 (1995).

IV.  CUE in the March 1970 Rating Decision

In January 1970 the Veteran presented to a VA Medical Center 
with complaints of tenderness and locking of the left elbow.  
X-rays revealed arthritis of the left elbow and diagnosed old 
traumatic arthritis of the left elbow.  Musculoskeletal 
examination noted only crepitus of the elbow and "all joints 
were normally mobile."  A March 1970 rating decision 
confirmed and continued the noncompensable evaluation for the 
service-connected left elbow.

The Veteran argues that the March 1970 rating decision 
contains CUE because it failed to grant a compensable 
evaluation for arthritis found on X-ray under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1970).  In essence, the 
argument appears to be that Code 5003 was misapplied or not 
applied.  Under Code 5003, arthritis in a major joint, such 
as the elbow, is rated 10 percent where there is 
noncompensable limitation of motion.  Such limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.

Based on the evidence then of record and the law then in 
effect, the March 1970 RO decision does not contain CUE.  The 
regulatory provisions extant at the time were not incorrectly 
applied.  This is so because the evidence at the time of the 
1970 rating decision did not establish that the Veteran met 
the criteria for a compensable rating for his left elbow 
arthritis.  Significantly, neither the January 1970 
hospitalization record, nor any other evidence of record, 
showed limitation of left elbow motion.  On the contrary, the 
January 1970 hospitalization record specifically noted that 
"all joints were normally mobile."  Hence, there was no 
basis for a compensable rating under Code 5003, and it may 
not be found that the RO decision was undebatably erroneous 
in not assigning a compensable rating based on arthritis with 
limitation of motion.  

In summary, the Board cannot conclude that it is clear that a 
different result should have ensued in March 1970, given the 
law extant at the time, and the evidence then of record.  The 
claim of CUE must therefore be denied.

V.  CUE in the June 1984, February 1985, September 1985, and 
February 1994
RO decisions

As the analysis of the Veteran's CUE allegations with respect 
to the remaining RO decisions is substantially the same, they 
are discussed together.  

As an initial matter, the February 1994 rating decision 
denied as "not well grounded" a claim of CUE in an earlier, 
September 1985, rating decision.  The Board concurs with the 
Veteran's representative's February 2009 assertion that the 
March 1993 written statement which raised this earlier CUE 
claim lacked the requisite specificity.  This is so because 
the March 1993 written statement cannot be said to have 
raised with the requisite specificity the possibility that 
there was CUE in the 1985 RO decision.  The statement merely 
referenced regulations without calling to the attention of 
reviewers in 1994 an error that compelled the conclusion, to 
which reasonable minds could not differ, that the result of 
the 1985 decision would have been manifestly different but 
for the error.  Notably, pointing to a finding of elbow 
arthritis without any evidence that there was associated less 
than compensable (under the limitation of motion codes) 
limitation of elbow motion does not identify an error of fact 
or law in the assignment of a noncompensable rating for the 
left elbow disability.  Therefore, the Veteran is not 
prohibited from asserting a claim of CUE in the September 
1985 rating decision at this time.  Phillips, 10 Vet. App. at 
31-32.

With respect to the June 1984 and February 1985 rating 
decisions, the Board concludes that such actions did not 
become final and thus cannot be the subject of claims for 
CUE.  See 38 C.F.R. § 3.105(a).  The Veteran filed a claim 
for increase for his left elbow in January 1984 which was 
denied in June 1984.  Within a year of the June 1984 rating 
decision, he submitted another written statement and VA sent 
the case for Central Office review.  The claim for increase 
was again denied in February 1985.  Within a year of the 
February 1985 rating decision, the Veteran underwent a VA 
examination of the left elbow.  The subsequent September 1985 
rating decision granted an increased, to 20 percent, rating 
for the left elbow, effective January 31, 1984.

In the Board's opinion, the above-referenced evidence, 
including statements from the Veteran, the Central Office 
report following review of the file, and the VA examination 
report, was clearly new and material to the matter at issue, 
and therefore required consideration by the RO before the 
June 1984 and February 1985 ratings could become final.  See 
Muehl v. West, 13 Vet. App. 159, 161-62 (1999) (RO's receipt 
of 38 C.F.R. § 3.156(b)-compliant evidence abates the 
finality of a prior decision on a claim and tolls the time 
for filing an appeal until a new decision has been issued).  
Governing regulation states that CUE can only be alleged 
where a previous determination is final and binding.  38 
C.F.R. § 3.105(a); see Cook v. Principi, 318 F.3d 1334, 1342 
(2002) (noting that CUE provides a means of collateral attack 
on a final decision).  As the June 1984 and February 1985 
rating decisions did not become final, CUE in those decisions 
may not properly be alleged, and such claims must be 
dismissed.

As to the claim of CUE in the September 1985 rating decision, 
the Board finds that the Veteran's contentions cannot be said 
to have raised with the requisite specificity the possibility 
that there was CUE in the September 1985 RO decision in that 
it assigned an effective date of January 31, 1984, for the 
increase to 20 percent in the rating for the left elbow 
disorder.  See Phillips, 10 Vet. App. at 25.  The claim is 
therefore dismissed without prejudice.

As to the claim of CUE in the February 1994 rating decision, 
the Board likewise finds that the Veteran's contentions 
cannot be said to have raised with the requisite specificity 
the possibility that there was CUE in such decision which, in 
essence, found that the Veteran had not raised a valid claim 
of CUE in the September 1985 rating decision.  Id.

With respect to the September 1985 and February 1994 claims, 
for the foregoing reasons, the Board finds that the veteran 
has failed to satisfy the threshold pleading requirements for 
the revision of a rating decision on grounds of CUE.  
Accordingly, his motion is dismissed without prejudice to re-
filing.


ORDER

The "freestanding" claim for entitlement to an effective 
date prior to January 31, 1984, for the assignment of a 
compensable rating for a service-connected left elbow 
disorder, is dismissed.

The claim of CUE in a March 1970 rating decision confirming 
and continuing a 0 percent rating for the Veteran's service-
connected left elbow disorder is denied.

The claims of CUE in June 1984 and February 1985 rating 
decisions are dismissed.

The claims of CUE in September 1985 and February 1994 rating 
decisions are dismissed without prejudice.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


